Exhibit 10.2

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT 5:00 P.M. (PACIFIC STANDARD TIME) ON MARCH 18, 2016.

 

SHARE PURCHASE WARRANTS

TO PURCHASE SHARES IN THE COMMON STOCK OF

 

ONCOSEC MEDICAL INCORPORATED

(incorporated in the State of Nevada)

 

Non-U.S. Subscribers

 

Certificate No. 2011-03-03

No. of Warrants:

MARCH 18, 2011

 

 

THIS IS TO CERTIFY THAT:

 

 

 

(the “Holder”), has the right to purchase, upon and subject to the Terms and
Conditions hereinafter referred to, up to          fully paid and non-assessable
shares (the “Shares”) in the common stock of Oncosec Medical Incorporated
(hereinafter called the “Company”) on or before 5:00 p.m. (Pacific Standard
time) on March 18 2016 (the “Expiry Date”) at a price per Share (the “Exercise
Price”) of US $1.00 for five years following the Closing on the Terms and
Conditions attached hereto as Appendix “A” (the “Terms and Conditions”).

 

1.                                       ONE WARRANT AND THE EXERCISE PRICE ARE
REQUIRED TO PURCHASE ONE SHARE.

 

2.                                       These Warrants are issued subject to
the Terms and Conditions, and the Warrant Holder may exercise the right to
purchase Shares only in accordance with those Terms and Conditions.

 

--------------------------------------------------------------------------------


 

3.                                       Nothing contained herein or in the
Terms and Conditions will confer any right upon the Holder hereof or any other
person to subscribe for or purchase any Shares at any time subsequent to the
Expiry Date, and from and after such time, this Warrant and all rights hereunder
will be void and of no value.

 

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this 18th
day of March, 2011.

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

Per:

 

 

 

Authorized Signatory

 

PLEASE NOTE THAT ALL SHARE CERTIFICATES WILL BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

2

--------------------------------------------------------------------------------


 

APPENDIX “A”

 

THESE TERMS AND CONDITIONS are dated for reference March 18 2011, and are
attached to and made a part of the Warrant Certificates dated for reference
March 18, 2011, issued by Oncosec Medical Incorporated.

 

1.                                                                                     
INTERPRETATION

 

1.1                                                                                
Definitions

 

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

 

(a)                                  “Closing” means the closing of the
securities under the Subscription Agreement on or before March 18, 2011, or on
such date as may be determined by the Company;

 

(b)                                 “Company” means Oncosec Medical Incorporated
until a successor corporation will have become such as a result of
consolidation, amalgamation or merger with or into any other corporation or
corporations, or as a result of the conveyance or transfer of all or
substantially all of the properties and estates of the Company as an entirety to
any other corporation and thereafter “Company” will mean such successor
corporation;

 

(c)                                  “Company’s Auditors” means an independent
firm of accountants duly appointed as auditors of the Company;

 

(d)                                 “Director” means a director of the Company
for the time being, and reference, without more, to action by the directors
means action by the directors of the Company as a board, or whenever duly
empowered, action by an executive committee of the board;

 

(e)                                  “herein”, “hereby” and similar expressions
refer to these Terms and Conditions as the same may be amended or modified from
time to time; and the expression “Article” and “Section,” followed by a number
refer to the specified Article or Section of these Terms and Conditions;

 

(f)                                    “person” means an individual,
corporation, partnership, trustee or any unincorporated organization and words
importing persons have a similar meaning;

 

(g)                                 “Shares” means the shares in the common
stock of the Company as constituted at the date hereof and any shares resulting
from any subdivision or consolidation of the shares;

 

(h)                                 “Subscription Agreement” means the
Subscription Agreement dated for reference March 16, 2011, to which these Terms
and Conditions are attached and made a part;

 

(i)                                     “Warrant Holders” or “Holders” means the
holders of the Warrants; and

 

(j)                                     “Warrants” means the warrants of the
Company issued and presently authorized and for the time being outstanding.

 

--------------------------------------------------------------------------------


 

1.2                                                                                
Gender

 

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

 

1.3                                                                                
Interpretation not affected by Headings

 

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

 

1.4                                                                                
Applicable Law

 

The Warrants will be construed in accordance with the laws of the State of
Nevada.

 

2.                                                                                     
ISSUE OF WARRANTS

 

2.1                                                                                
Additional Warrants

 

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

 

2.2                                                                                
Warrant to Rank Pari Passu

 

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

 

2.3                                                                                
Issue in substitution for Lost Warrants

 

(a)                                  If a Warrant certificate becomes mutilated,
lost, destroyed or stolen, the Company, at its discretion, may issue and deliver
a new certificate of like date and tenor as the one mutilated, lost, destroyed
or stolen, in exchange for and in place of and upon cancellation of such
mutilated certificate, or in lieu of, and in substitution for such lost,
destroyed or stolen certificate and the Warrants represented by such substituted
certificate will be entitled to the benefit hereof and rank equally in
accordance with its terms with all other Warrants issued or to be issued by the
Company.

 

(b)                                 The applicant for the issue of a new Warrant
certificate pursuant hereto will bear the cost of the issue thereof and in case
of loss, destruction or theft furnish to the Company such evidence of ownership
and of loss, destruction, or theft of the certificate so lost, destroyed or
stolen as will be satisfactory to the Company in its discretion and such
applicant may also be required to furnish indemnity in amount and form
satisfactory to the Company in its discretion, and will pay the reasonable
charges of the Company in connection therewith.

 

2.4                                                                                
Warrant Holder Not a Shareholder

 

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle it to any right or interest in respect thereof except
as in the Warrant expressly provided.

 

4

--------------------------------------------------------------------------------


 

3.                                                                                     
NOTICE

 

3.1                                                                              
Notice to Warrant Holders

 

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant certificate or to
such other address as any Holder may specify by notice in writing to the
Company, and any such notice will be deemed to have been given and received by
the Holder to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but, if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered.

 

3.2                                                                              
Notice to the Company

 

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but, if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

 

Oncosec Medical Incorporated

11494 Sorrento Valley Road
Suite A

San Diego, CA  92121

Attention:  Punit Dhillon

 

with a copy to:

 

4.                                                                                     
EXERCISE OF WARRANTS

 

4.1                                                                              
Method of Exercise of Warrants

 

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company, for the purchase
price applicable at the time of surrender in respect of the shares subscribed
for in lawful money of the United States of America, to the Company at the
address set forth in, or from time to time specified by the Company pursuant to,
Section 3.2 hereof.

 

4.2                                                                              
Effect of Exercise of Warrants

 

(a)                                 Upon surrender and payment as aforesaid the
shares so subscribed for will be deemed to have been issued and such person or
persons will be deemed to have become the Holder or Holders of record of such
shares on the date of such surrender and payment, and such shares will be issued
at the subscription price in effect on the date of such surrender and payment.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Within ten business days after surrender and
payment as aforesaid, the Company will forthwith cause to be delivered to the
person or persons in whose name or names the shares so subscribed for are to be
issued as specified in such subscription or mailed to him or them at his or
their respective addresses specified in such subscription, a certificate or
certificates for the appropriate number of shares not exceeding those which the
Warrant Holder is entitled to purchase pursuant to the Warrant surrendered.

 

4.3                                                                              
Subscription for Less Than Entitlement

 

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

 

4.4                                                                              
Warrants for Fractions of Shares

 

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

 

4.5                                                                              
Expiration of Warrants

 

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

 

4.6                                                                              
Time of Essence

 

Time will be of the essence hereof.

 

4.7                                                                              
Subscription Price

 

Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$1.00 for a period of five (5) years following the Closing.  One (1) Warrant
and the Exercise Price are required to subscribe for each share during the term
of the Warrants.

 

4.8                                                                              
Adjustment of Exercise Price

 

(a)                                 The Exercise Price and the number of shares
deliverable upon the exercise of the Warrants will be subject to adjustment in
the event and in the manner following:

 

(i)                                     If and whenever the shares at any time
outstanding are subdivided into a greater or consolidated into a lesser number
of shares the Exercise Price will be decreased or increased proportionately as
the case may be; upon any such subdivision or consolidation the number of shares
deliverable upon the exercise of the Warrants will be increased or decreased
proportionately as the case may be; or

 

6

--------------------------------------------------------------------------------


 

(ii)                                  In case of any capital reorganization or
of any reclassification of the capital of the Company or in the case of the
consolidation, merger or amalgamation of the Company with or into any other
Company (hereinafter collectively referred to as a “Reorganization”), each
Warrant will after such Reorganization confer the right to purchase the number
of shares or other securities of the Company (or of the Company’s resulting from
such Reorganization) which the Warrant Holder would have been entitled to upon
Reorganization if the Warrant Holder had been a shareholder at the time of such
Reorganization.

 

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

 

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).

 

(b)                                 The adjustments provided for in this
Section 4.8 are cumulative and will become effective immediately after the
record date or, if no record date is fixed, the effective date of the event
which results in such adjustments.

 

4.9                                                                              
Determination of Adjustments

 

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8 hereof, such questions will be
conclusively determined by the Company’s Auditors, or, if they decline to so act
any other firm of certified public accountants in the United States of America
that the Company may designate and who will have access to all appropriate
records and such determination will be binding upon the Company and the Holders
of the Warrants.

 

5.                                                                                     
COVENANTS BY THE COMPANY

 

5.1                                                                              
Reservation of Shares

 

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

 

6.                                                                                     
WAIVER OF CERTAIN RIGHTS

 

6.1                                                                              
Immunity of Shareholders, etc.

 

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

 

7

--------------------------------------------------------------------------------


 

7.                                                                                     
MODIFICATION OF TERMS, MERGER, SUCCESSORS

 

7.1                                                                              
Modification of Terms and Conditions for Certain Purposes

 

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

 

7.2                                                                              
Warrants Not Transferable

 

The Warrants and all rights attached to it are not transferable.

 

DATED as of the date first above written in these Terms and Conditions.

 

8

--------------------------------------------------------------------------------


 

FORM OF SUBSCRIPTION

 

TO:

Oncosec Medical Incorporated

(the “Company”)

 

11494 Sorrento Valley Road

Suite A

San Diego, CA 92121

 

Dear Sirs/Mesdames:

 

The undersigned (the “Warrant Holder”) hereby exercises the right to purchase
and hereby subscribes for                                          shares of the
common stock of ONCOSEC MEDICAL INCORPORATED (the “Shares”) referred to in the
Common Stock Purchase Warrant Certificate No.               surrendered herewith
according to the terms and conditions thereof and herewith makes payment by
cash, certified check or bank draft of the purchase price in full for the Shares
in accordance with the Warrant.

 

Please issue a certificate for the shares being purchased as follows in the name
of the Warrant Holder:

 

 

NAME:

 

 

 

 

(Please Print)

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

The Warrant Holder represents and warrants to the Corporation that:

 

(a)

The Warrant Holder has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the “Act”);

 

 

(b)

The Warrant Holder is acquiring the Shares for its own account for investment,
with no present intention of dividing my interest with others or of reselling or
otherwise disposing of all or any portion of the same;

 

 

(c)

The Warrant Holder does not intend any sale of the Shares either currently or
after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;

 

 

(d)

The Warrant Holder has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;

 

 

(e)

The Warrant Holder is not aware of any circumstances presently in existence
which are likely in the future to prompt a disposition of the Shares;

 

 

(f)

The Shares were offered to the Warrant Holder in direct communication between
the Warrant Holder and the Corporation and not through any advertisement of any
kind;

 

 

(g)

The Warrant Holder has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

 

--------------------------------------------------------------------------------


 

(h)

This Subscription Form will also confirm the Warrant Holder’s agreement as
follows:

 

 

 

 

(i)

The Warrant Holder will only sell the Shares in accordance with the provisions
of Regulation S of the Act pursuant to registration under the Act, or pursuant
to an available exemption from registration pursuant to the Act;

 

 

 

 

(ii)

The Corporation will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S of the Act, pursuant to
registration under the Act, or pursuant to an available exemption from
registration;

 

 

 

 

(iii)

The Warrant Holder will not engage in hedging transactions except in accordance
with the Act;

 

 

 

 

(iv)

The Warrant Holder has no right to require the Corporation to register the
Shares under the Act;

 

 

 

 

(v)

The certificates representing the Shares will be endorsed with the following
legend:

 

 

 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 

 

 

 

(vi)

The Warrant Holder is not a U.S. Person, as defined in Regulation S of the Act.

 

Please deliver a share certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Warrant Holder.

 

DATED this            day of
                                                            ,
                        .

 

Signature of Warrant Holder:

 

 

 

 

 

Name of Warrant Holder:

 

 

 

 

 

Address of Warrant Holder:

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR SUBSCRIPTION

 

The signature to this Subscription must correspond in every particular with the
name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever.  If there is more than one subscriber, all
must sign this Subscription. In the case of persons signing by agent or attorney
or by personal representative(s), the authority of such agent, attorney or
representative(s) to sign must be proven to the satisfaction of the Company.

 

If the Warrant Certificate and this Subscription are being forwarded by mail,
registered mail must be employed.

 

3

--------------------------------------------------------------------------------